Citation Nr: 0626042	
Decision Date: 08/22/06    Archive Date: 08/31/06	

DOCKET NO.  99-04 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a).

(The issue of entitlement to an effective date earlier than 
May 23, 1990 for the award of a 100 percent evaluation for 
post-traumatic stress disorder is the subject of a separate 
decision.)


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 1997 and October 1998 determinations by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
disapproved the veteran's application for RH insurance on the 
basis that such application had not been timely filed.

The Board observes that, at the time of the filing of his 
Substantive Appeal in March 1999, the veteran indicated that 
his request for a Central Office hearing should be held in 
abeyance.  However, since that time, it has become clear that 
the veteran no longer desires such a hearing.  Under the 
circumstances, the Board will proceed with adjudication of 
the matter currently before it.


FINDINGS OF FACT

1.  In a rating decision of December 1985, of which the 
veteran was informed on January 3, 1986, the RO granted 
service connection and a 50 percent evaluation for post-
traumatic stress disorder.  

2.  The veteran's respective applications for RH insurance 
were received in February 1997 and September 1998.

3.  The veteran has been competent at all times since January 
1986.

4.  The veteran's applications for RH insurance were not 
received within one year of any notice to him that he had 
been granted service connection for a particular disability.  



CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans Insurance under 38 U.S.C.A. § 1922(a) have not been 
met.  38 U.S.C.A. § 1922(a) (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U.S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the time 
period within which a claim for Service Disabled Veterans 
Insurance must be filed.  Accordingly, as no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Analysis

At the time of a VA psychiatric examination in October 1985, 
the veteran was described as exhibiting no thought disorder, 
and no evidence of hallucinations or delusions.  His 
intellect appeared to be above average, and he was oriented 
to time, place and person.  In the opinion of the examiner, 
the veteran was competent to manage his own funds.

In a rating decision of December 1985, of which the veteran 
was informed on January 3, 1986, the RO granted service 
connection (and a 50 percent evaluation) for post-traumatic 
stress disorder.  Pertinent evidence of record is to the 
effect that a copy of the December 1985 rating decision was 
sent to the appropriate VA Insurance Center.  

In a January 1997 decision, the RO granted a 100 percent 
evaluation for service-connected post-traumatic stress 
disorder, effective from May 23, 1990.

On February 17, 1997, the veteran submitted VA Form 29-0151, 
Application for Service Disabled Insurance, which was 
received by the RO that same month.  

On February 25, 1997, the veteran was informed that his 
application for Service Disabled Veterans Insurance had been 
disapproved, inasmuch as his application had not been timely 
filed.  

On September 23, 1998, the veteran submitted a duplicate 
VA Form 29-0151, Application for Service Disabled Insurance, 
which was received by the RO that same month.  

In October 1998, the veteran was once again informed that his 
Application for Service Disabled Veterans Insurance had been 
disapproved, inasmuch as his application had not been timely 
filed.  The veteran voiced his disagreement with that 
decision, and the current appeal ensued.

As noted above, the veteran in this case seeks entitlement to 
Service Disabled Veterans Insurance.  In that regard, prior 
to September 1, 1991, a veteran other than dishonorably 
discharged from service after April 25, 1951 was eligible to 
apply for and receive RH Insurance after discharge from 
service if it was found that he had a disability for which 
compensation would be payable at 10 percent or more in 
degree, and he was otherwise insurable, if an application in 
writing was made within one year from the date service 
connection for such disability was determined.  If such 
person was shown by evidence to have been mentally 
incompetent during any part of the period, application for 
insurance could be filed within a year after a guardian was 
appointed, or within one year after the removal of such 
disability.  38 U.S.C.A. § 722(a) (effective prior to 
September 1, 1991).  The period for application was increased 
from one to two years by Pub. L. 102-86, but was effective 
only as to persons who, on or after September 1, 1991, were 
found by the VA to be eligible for RH Insurance.  38 U.S.C.A. 
§ 1922(a) (West 1991 and Supp. 2001).  

In the present case, the veteran was first notified of the 
grant of service connection for post-traumatic stress 
disorder on January 3, 1986.  Pursuant to law and regulation 
in effect at that time, the veteran had a period of one year, 
until January 3, 1987, to submit a timely application for RH 
Insurance benefits.  However, as is clear from the above, the 
veteran's initial application for such benefits was received 
no earlier than February 1997, more than 10 years following 
the initial notice to him of service connection for post-
traumatic stress disorder.  In like manner, the veteran's 
subsequent application for RH Insurance benefits in September 
1998 was received more than 12 years following the initial 
notice to him of service connection for post-traumatic stress 
disorder.  

The applications at issue in this case, that is, the 
applications for RH Insurance benefits received in February 
1997 and September 1998, were clearly received more than one 
year from the date of the veteran's initial notification of 
the grant of service connection for post-traumatic stress 
disorder.  Inasmuch as that initial notification occurred 
prior to September 1, 1991, the veteran is not entitled to 
the more liberal two-year period for timely application which 
became effective at that time.  Even assuming, for the sake 
of argument, that the veteran was entitled to the 
aforementioned two-year period, his current claims, as noted, 
were filed in February 1997 and September 1998, many years 
following the initial notice to him of the grant of service 
connection.

The veteran argues that, notwithstanding the aforementioned 
facts, he is nonetheless entitled to RH Insurance benefits.  
However, as noted above, the only statutorily recognized 
exception to the application deadline relates to the 
veteran's competency.  If an applicant is shown by the 
evidence to have been mentally incompetent during any part of 
the period, an application for insurance may be filed within 
one year (two years after September 1, 1991) after a legal 
guardian is appointed, or within one year (two years after 
September 1, 1991) after the removal of such mental 
incompetency.  38 U.S.C.A. § 722(a) (effective prior to 
September 1, 1991); 38 U.S.C.A. § 1922(a) (West 1991 & Supp. 
2001).

In the case at hand, there is no evidence that the veteran 
was incompetent at any time between January 1986 and January 
1987, when he would have been eligible to apply for RH 
Insurance.  Indeed, during the course of a VA psychiatric 
examination in October 1985, just prior to the grant of 
service connection for post-traumatic stress disorder, he was 
described as oriented to time, place and person, and 
competent to manage his own funds.  Under such circumstances, 
the Board must conclude that the veteran did not file an 
application for RH Insurance within the requisite time 
period.  Nor was he prevented by mental incompetence from 
doing so.  Accordingly, entitlement to RH Insurance must be 
denied.


ORDER

As the veteran did not file his written application for RH 
Insurance under 38 U.S.C.A. § 1922(a) in a timely manner, the 
appeal is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


